831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy Wade HALL, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS MAIN HOSPITAL;  DaveSeahorne (PA'S);  Fred Takacs;  and Dr. Nesbitt,Defendants-Appellees.
No. 87-5091.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and JAMES HARVEY, Senior District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a)


3
It is concluded upon a careful review of the district court record that the district court properly dismissed plaintiff's civil rights complaint pursuant to 28 U.S.C. Sec. 1915(d).  His claim of medical malpractice cannot support a cause of action under 42 U.S.C. Sec. 1983.  Estelle v. Gamble, 429 U.S. 97, 106 (1976).


4
Accordingly, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation entered April 1, 1986 and adopted by the district court on April 16, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation